FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50493

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01123-LAB

 v.
                                                 MEMORANDUM*
GUSTAVO GAYTAN-SALIM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Gustavo Gaytan-Salim appeals from the district court’s judgment and

challenges the 75-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gaytan-Salim contends that the district court erred by declining to award a

minor-role adjustment under U.S.S.G. § 3B1.2(b). We review a district court’s

interpretation of the Guidelines de novo and its determination that a defendant was

not a minor role participant for clear error. See United States v. Hurtado, 760 F.3d

1065, 1068 (9th Cir. 2014), cert. denied, 135 S.Ct. 1467 (2015). The record

reflects that the court properly applied the Guidelines and our precedent,

considering the totality of the circumstances as well as Gaytan-Salim’s role in the

smuggling operation. See id. at 1068-69; United States v. Rodriguez-Castro, 641

F.3d 1189, 1193 (9th Cir. 2011). The district court did not clearly err in denying

the adjustment. See Hurtado, 760 F.3d at 1068-69.

      AFFIRMED.




                                          2                                   14-50493